              Case 19-12269-CSS            Doc 562         Filed 02/05/20     Page 1 of 29



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

                                                       )
In re:                                                 )      Chapter 11
                                                       )
MTE HOLDINGS LLC, et al., 1                            )      Case No. 19-12269 (CSS)
                                                       )
                         Debtors.                      )      Jointly Administered
                                                       )
                                                       )      Objection Deadline: February 18, 2020, at
                                                       )      4:00 p.m. (ET)
                                                       )
                                                       )      Hearing Date: February 24, 2020, at 10:00
                                                       )      a.m. (ET)
                                                       )

        DEBTORS’ MOTION PURSUANT TO BANKRUPTCY RULE 9019 FOR AN
      ORDER APPROVING SETTLEMENT AND ALLOWING FOR PERFORMANCE
    UNDER SETTLEMENT TO (I) AMEND OPERATING AGREEMENTS OF CERTAIN
    DEBTORS TO PROVIDE FOR THE CONSTITUTION OF A BOARD OF MANAGERS
          AND APPOINTMENT OF MANAGERS INCLUDING INDEPENDENT
               MANAGERS AND (II) GRANTING RELATED RELIEF

         The debtors and debtors in possession (collectively, the “Debtors”) in the above-

captioned chapter 11 cases (the “Chapter 11 Cases”) respectfully state as follows in support of

this motion (the “Motion”):

                                    PRELIMINARY STATEMENT

         The Debtors’ chapter 11 cases have been mired in litigation since they were filed.

         First, there was a dispute whether Riverstone Credit Management, LLC validly installed

directors immediately before the Petition Date. After Debtor MTE Holdings, LLC defeated that

motion before Judge Owens, three creditor groups filed the Trustee Motions based on purported

prepetition mismanagement of the Debtors and other alleged misconduct. Although the Debtors

1
          The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
identification number, are: MTE Holdings LLC (7894); MTE Partners LLC (1158); Olam Energy Resources I LLC
(0770); MDC Energy LLC (9140); MDC Texas Operator LLC (1087); Ward I, LLC (6817); and MDC Reeves
Energy LLC (3644). The Debtors’ address is 280 East 96th Street, Suite 210, Indianapolis, Indiana 46240.
              Case 19-12269-CSS         Doc 562      Filed 02/05/20     Page 2 of 29



vigorously contested the allegations in these motions and believed they would ultimately defeat

them, the Debtors were concerned that litigation with these creditor groups would continue in

other contexts thereafter, threatening even more substantial cost and delay, which could

jeopardize the Debtors’ efforts to reorganize. Accordingly, the Debtors determined to pursue a

settlement that not only would resolve the Trustee Motions, but would also provide a governance

framework for a consensual resolution of these cases.

       Thus, following weeks of intensive negotiations involving many stakeholders, the

Debtors have reached a settlement of these disputes that provides for a new regime of

independent corporate governance including:

       ●       The creation of a board of managers on which Mark Siffin and two independent

               managers, Matthew Doheny and Neal Goldman will serve.

       ●       The appointment of a board observer, Richard Betz, who will lend to the board his

               significant industry expertise.

       ●       The continuation of Mark Siffin as CEO with a robust role in, among other things,

               the Debtors’ operations, strategic options, and financing and capital-raising

               activities.

       ●       The appointment of and a new Chief Restructuring Officer, Scott Pinsonnault, and

               Ankura Consulting Group, LLC as the Debtors’ financial advisors.

This Motion seeks approval of the settlement along with the terms of the agreements governing

the compensation of the independent managers. The Debtors respectfully submit that approval

of this settlement is critical to resolving costly and wasteful litigation and necessary to maximize

the value of these estates.

                                     RELIEF REQUESTED




                                                 2
               Case 19-12269-CSS       Doc 562      Filed 02/05/20     Page 3 of 29



       1.       The Debtors submit this Motion pursuant to sections 105(a) and 363 of title 11 of

the United States Code, (the “Bankruptcy Code”) and pursuant to Rule 9019 of the Federal Rules

of Bankruptcy Procedure (the “Bankruptcy Rules”) for entry of an order (the “Proposed Order”),

substantially in the form attached hereto as Exhibit A, for authority, (A) approving a global

settlement (the “Settlement”), as memorialized by that certain stipulation dated February 3, 2020

(the “Stipulation”), attached hereto as Exhibit B, by and among MDC and MTE and the movants

for appointment of a Chapter 11 Trustee other than the United States Trustee (the “Moving

Parties,” and together with the Debtors, the “Parties”); and (B) in accordance with the

Settlement: (1) to amend the Third Amended and Restated Limited Liability Company Agreement

of MDC Energy LLC, dated June 26, 2017, (the “MDC Operating Agreement”) and the Third

Amended and Restated Limited Liability Company Agreement of MTE Holdings LLC, dated

September 17, 2018 (the “MTE Operating Agreement,” with the MDC Operating Agreement, the

“Operating Agreements”), 2 to provide for (a) the formation of a board of managers (each a

“Board”) of MTE Holdings LLC (“MTE”) and MDC Energy LLC (“MDC,” and together with

MTE, the “Companies”) consisting of (i) Mark Siffin, the Chief Executive Officer of the Debtors

(the “CEO”) and (ii) Matthew Doheny and Neal Goldman as independent managers (the

“Independent Managers”); (b) the formation of a special committee (the “Special Committee”) of

the Board of Managers of the Companies comprised of the Independent Managers; and (c) the

appointment of a Board Observer for each Company’s Board of Managers; and (2) to approve

the Independent Manager Services Agreement (the “IMSA”), substantially in the form attached

hereto as Exhibit C, and (d) authorize the Debtors to acquire D&O insurance as required by the

Stipulation.

2
         Copies of the Operating Agreements of MTE and MDC are attached hereto as Exhibits D and E,
respectively.


                                                3
             Case 19-12269-CSS          Doc 562      Filed 02/05/20    Page 4 of 29



                                JURISDICTION AND VENUE

       2.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware, dated as of February 29, 2012. This matter is a core proceeding within the

meaning of 28 U.S.C § 157(b)(2). Pursuant to Rule 9013-1(f) of the Local Rules of Bankruptcy

Practice and Procedure of the United States Bankruptcy Court for the District of Delaware (the

“Local Rules”), the Debtors consent to the entry of a final order by the Court in connection with

this Motion to the extent that it is later determined that the Court, absent consent of the parties,

cannot enter final orders or judgments in connection herewith consistent with Article III of the

United States Constitution.

       3.      Venue in this Court is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       4.      The statutory and other legal predicates for the relief requested herein are

Bankruptcy Code sections 105(a) and 363, Bankruptcy Rule 9019 and Local Rule 9013-1(m).

                                        BACKGROUND

A.     General Background.

       5.      On October 22, 2019, Debtor MTE Holdings LLC filed a voluntary petition for

relief under chapter 11 of the Bankruptcy Code in this Court. Subsequently, on October 23,

2019, Debtors Olam Energy Resources I LLC and MTE Partners LLC filed voluntary petitions

for relief under chapter 11. The remaining debtors, including MDC Energy LLC, filed chapter

11 petitions on November 8, 2019 (the “Petition Date”).

       6.      A detailed description of the Debtors, and their businesses, and the facts and

circumstances supporting this Motion and the Debtors’ bankruptcy petitions are set forth in

greater detail in the Declaration of Mark Siffin, Chief Executive Officer of MDC Energy LLC in

Support of Chapter 11 Petitions and First Day Motions (the “First-Day Declaration”) [D.I. 50].


                                                 4
               Case 19-12269-CSS              Doc 562        Filed 02/05/20        Page 5 of 29



This Motion incorporates by reference the facts set forth in the First-Day Declaration as if fully

set forth herein. Additional facts specific to this Motion are set forth below.

B.      The Chapter 11 Trustee Dispute.

        7.       The primary purpose of the Motion is to resolve the following motions seeking

the appointment of a Chapter 11 Trustee: (a) Motion of Natixis, New York Branch for an Order

(I) Appointing a Trustee Pursuant to Section 1104(a) of the Bankruptcy Code, or (II) in the

Alternative, Appointing an Examiner Pursuant to Section 1104(c) of the Bankruptcy Code, dated

November 12, 2019 [D.I. 71] (the “Natixis Motion”), 3 (b) Motion of Riverstone Credit

Management, LLC and Joinder to Motion for an Order Appointing a Chapter 11 Trustee, dated

December 16, 2019 [D.I. 289] (the “Riverstone Motion”), 4 (c) Motion of Ad Hoc Committee of

Service Providers for Appointment of a Chapter 11 Trustee and Joinder to (A) Natixis’ Motion to

Appoint a Chapter 11 Trustee and (B) Riverstone’s Motion to Appoint a Chapter 11 Trustee,

dated January 2, 2020 [D.I. 386] (the “Ad Hoc Joinder”), 5 and (d) Motion of the United States

Trustee for Appointment of a Chapter 11 Trustee or, in the Alternative, an Examiner, dated

January 3, 2020 [D.I. 391] (the “UST Motion,” and collectively with the Natixis Motion,

Riverstone Motion, and Ad Hoc Joinder, the “Trustee Motions”).

        8.       The Trustee Motions generally alleged various deficiencies in the Debtors’

prepetition management and that, as a result, the Debtors have been mismanaged. The Debtors

3
          Natixis serves as Administrative Agent on behalf itself and BMO Harris Bank, N.A. (“BMO”) under that
certain credit agreement dated September 17, 2018, by and among Natixis, BMO and MDC (the “Credit
Agreement”). BMO and Natixis are both lenders to MDC Energy LLC under the Credit Agreement. BMO, which
filed a joinder to the Natixis Motion, is also a signatory of the Stipulation.
4
        Riverstone serves as Administrative Agent on behalf of certain of its affiliates and other lenders (the “MTE
Term Lenders”) pursuant to that Certain Collateral Agreement, dated September 17, 2018, by and among
Riverstone, the MTE Term Lenders, and MTE.
5
        The Ad Hoc Committee is comprised of the creditors identified in the Ad Hoc Committee’s Amended Rule
2019 Statement filed on January 24, 2020 [D.I. 524].



                                                         5
             Case 19-12269-CSS          Doc 562      Filed 02/05/20     Page 6 of 29



vigorously dispute the allegations of the Trustee Motions. The Debtors’ response to the Trustee

Motions can be found in the Debtors’ Omnibus Objection to (I) Motions of (a) Natixis, New York

Branch, (b) Riverstone Credit Management, LLC, (c) the Ad Hoc Committee of Service

Providers, and (d) the United States Trustee for Appointment of a Chapter 11 Trustee, and (II)

Alternative Motions of (a) Natixis, New York Branch, and (b) The United States Trustee Seeking

an Examiner.

C.     The Settlement Negotiations.

       9.      The Parties have sought to resolve the Trustee Motions since mid-December.

Representatives of the Parties have engaged in intensive, and ultimately, successful negotiations

over the scope and form of a settlement that would provide enhanced corporate governance with

respect to the Debtors’ management, operations, and restructuring. The Parties believe that the

Settlement and the resulting modifications of the Debtors’ management structure will alleviate

the corporate governance concerns that resulted in the filing of the Trustee Motions and provide

the necessary framework for the Debtors to maximize the value of the estates.

       10.     The Settlement provides for the appointment of the two Independent Managers,

Neil Goldman and Mathew Doheny, who together with the Debtors’ CEO, Mark Siffin, will

constitute the Board of MDC, the Debtors’ principal operating company and MTE, the holding

company that owns the equity of MDC. The Settlement provides that the Independent Managers

will constitute a Special Committee of the Board that will have the exclusive authority to

approve all major restructuring related matters including debtor in possession financing, any

chapter 11 plan and any significant asset sale as well as investigate certain prepetition

transactions between the debtors and non-debtors controlled by Mr. Siffin. In addition, Richard

Betz, an experienced executive in the oil industry, will serve as a board observer (the “Board

Observer”) to support and assist the Board in carrying out its responsibilities.


                                                 6
                Case 19-12269-CSS              Doc 562       Filed 02/05/20        Page 7 of 29



         11.      The Settlement also provides that Ankura Consulting Group, LLC (“Ankura”)

will become the Debtors’ financial advisor and Scott Pinsonnault of Ankura will become the

Debtors’ Chief Restructuring Officer (“CRO”). Ankura and Mr. Pinsonnault will work closely

with the Board and the CEO to ensure that management of the Debtors and their Chapter 11

Cases will be efficient. 6

         12.      These steps are intended to insure that the Moving Parties have confidence in the

management of the Debtors while maintaining the experience and continuity of the Debtors’

existing management team. The Settlement, as memorialized in the Stipulation, was executed by

the Moving Parties and the Debtors on February 3, 2020 and, by this Motion, the Debtors now

seek the Court’s review and approval of the Settlement.

D.       Settlement Terms

         13.      The following is a summary of the key terms of the Stipulation: 7

Board of              Each of MTE and MDC shall have formed a Board consisting of three
Managers              Managers (the “Managers”) in which is vested the full, exclusive, and
                      complete power, authority, and discretion to manage and control the
                      administration, affairs, and operations of MTE and MDC, respectively, and
                      subject to the delegation to the Special Committee (as defined below). The
                      Board shall be comprised of three individuals: (a) Mark Siffin, as CEO and
                      (b) Neal Goldman and Matthew Doheny, as the Independent Managers.

Special               The Board will have a Special Committee comprised of the Independent
Committee             Managers in which is vested the exclusive authority to authorize and
                      approve, subject to any further applicable approvals of the Court, the
                      following: (a) the filing of or support for any restructuring transaction
                      including any chapter 11 plan, section 363 sale, or postpetition financing for
                      any of the Debtors; (b) any other transactions outside of the Debtors’
                      ordinary course of business having a value of more than $500,000; (c) any
                      changes to MTE’s or MDC’s governance documents (including any
6
         The retention of Ankura and Mr. Pinsonnault will be the subject of a separate application (the “CRO
Application”) filed contemporaneously herewith.
7
         In the event there is any discrepancy between the Stipulation terms summarized herein and the Stipulation,
the terms of the Stipulation shall control. Defined terms used but not defined herein, shall have the meanings in the
Stipulation.



                                                         7
            Case 19-12269-CSS         Doc 562      Filed 02/05/20     Page 8 of 29



                  changes to this Stipulation); (d) all matters involving actual conflicts (as
                  determined by the Special Committee in its sole discretion) or related-party
                  transactions between or among the Debtors and Mr. Siffin, MDC
                  Acquisition LLC (“MDCA”), Maefield Development Corporation
                  (“Maefield”), any of the foregoing parties’ affiliates, and/or any company in
                  which Mr. Siffin has a financial interest, other than reimbursement of
                  ordinary course payroll amounts (including ordinary course, invoiced
                  expenses); (e) all matters related to the Investigation defined below; and (f)
                  any changes to the Debtors’ senior management, including their CEO,
                  COO, or CFO, including decisions to terminate or replace such persons or
                  modify their compensation.

Special           The Special Committee, with the assistance of its counsel and the CRO, if
Committee         requested by the Special Committee, shall conduct an investigation of all
Investigation     pre- and post-petition transfers among and between MDC, MDCA,
                  Maefield, and other affiliated entities (if any) and shall explore all estate
                  causes of action (if any) relating thereto (the “Investigation”).
                  Management, including the CEO, shall cooperate with the Special
                  Committee in conducting the Investigation on a timely basis in response to
                  reasonable requests. Upon conclusion of the Investigation, the Special
                  Committee shall prepare a written report (the “Report”): (a) detailing the
                  results of the Investigation; and (b) recommending what action, if any,
                  should be taken based upon the results. The Report shall be delivered to the
                  Moving Parties and the Board on or before March 15, 2020. The Special
                  Committee shall be empowered to take any appropriate action it deems
                  necessary in its sole and absolute discretion based upon the results of the
                  Investigation, including the assertion of potential claims and causes of
                  action relating thereto, if any, belonging to the Debtors’ estates, subject to
                  any required approval of the Court. The Special Committee, through its
                  independent counsel, shall have full authority to present any matter
                  concerning the Investigation to the Court for resolution as may be needed at
                  any stage of the Investigation. For the avoidance of doubt, the Debtors’
                  responsibility for the payment of fees and expenses of the Special
                  Committee’s independent counsel in connection with the Investigation and
                  the Report shall not exceed $600,000. The Special Committee will also
                  have the right to retain independent counsel for those matters where it
                  determines, in its sole discretion, that Debtors’ bankruptcy counsel cannot
                  otherwise represent it and that independent counsel is necessary for it to
                  fulfill its fiduciary duties. Any counsel to the Special Committee shall be
                  subject to a retention application filed with this Court.

CRO              Specifically, the CRO Application will set forth Mr. Pinsonnault’s proposed
Responsibilities responsibilities as follows:

                  a. Manage the chapter 11 process, subject to the authority and direction of,
                     and reporting only to, the Board (or the Special Committee, if


                                               8
Case 19-12269-CSS       Doc 562      Filed 02/05/20    Page 9 of 29



       applicable), including have the full corporate power and authority:

          i.   Open and close bank accounts;

         ii.   Serve as the sole authorized signatory on all bank accounts of
               the Debtors;

        iii.   Transfer any and all funds of the Debtors in both the ordinary
               course of business and outside the ordinary course of business
               consistent with approved budgets;

        iv.    Oversee and manage the Debtors’ budgeting (including cash
               collateral use), cash management systems, and liquidity needs;

         v.    Certify any financial reporting required under any cash collateral
               order, U.S. Trustee guidelines, or any other order of the Court;

        vi.    Oversee and manage Debtors’ rights, and ensure compliance
               with Debtors’ obligations, under current agreements, contracts,
               and licenses;

    b. Assist the Company Professionals (as defined in paragraph 7 of the
       Stipulation) in the reorganization process consistent with the Debtors’
       overall restructuring goals and provide testimony in the Debtors’
       Chapter 11 cases;

    c. Establish communication protocol with stakeholders;

    d. Assist in the preparation of financial projections and cash flow budgets,
       including implementing cash conservation strategies, tactics and
       processes where appropriate and feasible;

    e. Identify liquidity needs and implement a cash management program
       with the management team;

    f. Identify and implement short-term           and/or   long-term    process
       improvement or control initiatives;

    g. Assist in development of any reporting to the Court and other required
       entities, including:

          i.   Bankruptcy reports as required by the Office of the U.S. Trustee;

         ii.   Reports required by Prepetition Secured Lenders and Ad Hoc
               Committee in accordance with any effective cash collateral
               order; and




                                 9
            Case 19-12269-CSS         Doc 562       Filed 02/05/20      Page 10 of 29



                       iii.   Reports required by statutory entities.

                  h. Assist the Company Investment Banker in evaluating strategic and
                     financial options;

                  i. Assisting with and providing input into business planning, operations,
                     projections, budgeting, and capital expenditure requirements;

                  j. As requested by the Board of Managers, and in consultation with the
                     CEO, negotiate with stakeholders regarding the Debtors’ restructuring
                     and preparing a plan of reorganization and related documents;

                  k. As requested by the Board of Managers, and in consultation with the
                     CEO, negotiate concerning vendors, customers, and other constituents
                     of the Debtors, including the claims reconciliation process, plan
                     classification modeling, and claims estimation, to the extent applicable;
                     and

                  l. Provide such other similar services that the Board of Managers
                     determines to be necessary, prudent, or appropriate under the
                     circumstances, and in keeping with its ethical responsibilities as a
                     chapter 11 professional.

CEO              Mark Siffin shall serve as a Manager and the CEO of the Debtors. The
Responsibilities CEO shall report to the Board and shall provide regular updates to the
                 Board as requested by the Board, and shall work in consultation with the
                 CRO. The CEO’s duties and responsibilities shall include:

                  a. Communicating and negotiating with sources of debt and equity capital;

                  b. Communicating with and providing input to the Company Investment
                     Banker in its efforts to raise capital;

                  c. Negotiating offtake and pre-purchase agreements for the Debtors’ oil
                     and gas operations;

                  d. Negotiating agreements for potential customers for the Debtors’
                     saltwater disposal system or operations;

                  e. Supervising regulatory compliance requirements for saltwater disposal
                     system or operations;

                  f. Negotiating agreements for the build-out of any saltwater disposal
                     system or operations;

                  g. Communicating and negotiating with vendors concerning operational
                     issues, critical vendor program, and amounts due to such vendors,



                                               10
             Case 19-12269-CSS       Doc 562       Filed 02/05/20   Page 11 of 29



                    subject to the authority of the Board, and in consultation with the CRO;

                 h. Assisting with and providing input into business planning, operations,
                    projections, budgeting, and capital expenditure requirements;

                 i. Communicating and negotiating with suppliers concerning capital
                    expenditures and other business requirements, subject to the authority of
                    the Board, and in consultation with the CRO;

                 j. Providing input to the Board on the structure of a chapter 11 plan or any
                    other restructuring transaction, and (ii) negotiating with creditors and
                    shareholders concerning any such chapter 11 plan, in consultation and
                    coordination with the Board and the Company Professionals (as defined
                    below);

                 k. Addressing all issues concerning matters that impact shareholders of the
                    Debtors, including communications about the Debtors’ operations,
                    subject to the direction of the Board;

                 l. Communicating with and providing input to the CRO concerning all of
                    his activities and assist the CRO as appropriate; and

                 m. Providing such other services as may be requested or required by the
                    Board of Managers.

Board            The Board Observer will support and assist the Board in carrying out its
Observer         responsibilities, including the right to attend and fully participate in
                 meetings of the Board and of the Special Committee concerning the
                 business operations of the Debtors, the use of cash collateral, the
                 development of budgets, and the assumption or rejection of executory
                 contracts; provided, however, that the Board Observer shall not participate
                 in any sessions involving (a) the development, pursuit, or filing of any
                 restructuring transaction, including any chapter 11 plan or sale of
                 substantially all of the Debtors’ assets in accordance with section 363 of the
                 Bankruptcy Code; (b) capital raising activities, including debtor-in-
                 possession and exit financing; (c) the Special Committee’s Investigation (as
                 defined in paragraph 10 below); or (d) any claims the estate may have,
                 including, but not limited to, avoidance actions or claim objections.

Lender           Natixis, BMO, Riverstone, and the MTE Term Lenders shall be authorized
Investment       to retain one investment banker (the “Lender Investment Banker” and
Banker           together with the Company Investment Banker, the “Investment Bankers”)
                 which shall, in all respects, report to and take direction from Natixis, BMO,
                 and the MTE Term Lenders. The Debtors agree to pay the actual,
                 reasonable, documented fees and expenses of the Lender Investment
                 Banker, with the fee agreement for the Lender Investment Banker to be
                 agreed to by the Parties. The Company Investment Banker shall work


                                              11
             Case 19-12269-CSS           Doc 562        Filed 02/05/20      Page 12 of 29



                    cooperatively with and provide information to the Lender Investment
                    Banker in response to reasonable requests, subject to the Lender Investment
                    Banker executing a commercially reasonable confidentiality agreement with
                    the Debtors. However, where the Company Investment Banker determines
                    in its discretion that providing any information to the Lender Investment
                    Banker would cause harm to the Debtors’ estates, the Debtors and the
                    Company Investment Banker shall have no obligations to provide the
                    information requested by the Lender Investment Banker. In addition, the
                    Board may consult with the Lender Investment Banker, and the Board of
                    Managers may in its sole discretion request that the Lender Investment
                    Banker assist the Company Investment Banker in connection with the
                    Company Investment Banker’s mandate, to the extent not inconsistent with
                    the direction of Natixis, BMO, and the MTE Term Lenders.

Company             The Company Investment Banker, Parkman Whaling (see Parkman
Investment          Whaling Retention Application [D.I. 352]), shall file a supplemental
Banker              declaration. The Company Investment Banker shall report to the Board.

Resolution of       The Stipulation resolves the Trustee Motions with prejudice; provided,
Trustee             however, that if any Party reasonably believes that a breach of the
Motions             Stipulation has occurred, such Party may apply to the Court for emergency
                    relief, with notice to all parties, including but not limited to seeking
                    authority to re-notice the Trustee Motions for hearing.


E.     Appointment of Independent Managers Requires
       Certain Amendments to the Operating Agreements.

       14.      The existing Operating Agreements do not contemplate the appointment of any

manager (whether independent or otherwise) because each is member-managed. Accordingly,

the Stipulation provides that the terms of the Stipulation, to the extent that they conflict with the

Operating Agreements, will be deemed to modify the Operating Agreements to provide that

MTE and MDC will be operated by their respective Boards and the Special Committees.

       15.      Specifically, the Stipulation states in this regard that:

       To the extent that the terms of this Stipulation conflict with the [MDC Operating
       Agreement] or the [MTE Operating Agreement], the terms of this Stipulation
       supersede and control, and such agreements are hereby modified by this
       Stipulation. For the avoidance of doubt, and to the extent necessary to effect the
       terms of this Stipulation, this Stipulation shall constitute an amendment to the
       [MDC Operating Agreement] or the [MTE Operating Agreement], as necessary,
       and shall be authorized pursuant to Section 31 of the [MDC Operating


                                                   12
             Case 19-12269-CSS          Doc 562      Filed 02/05/20   Page 13 of 29



       Agreement] or Section 13.18 of the [MTE Operating Agreement], respectively, by
       the signatures of the authorized parties... This Stipulation shall automatically
       terminate and cease to be effective as to MTE and MDC on the effective date of a
       chapter 11 plan of each Debtor. See Stipulation, ¶ 1.

       16.    Therefore, the Debtors hereby seek the Court’s approval (to the extent required)

to amend the Operating Agreements to allow for (i) the constitution of a Board at each of the

Companies and (ii) the appointment of Messrs. Doheny and Goldman as Independent Manager at

each of the Companies.

F.     The Independent Manager Services Agreement.

       17.    In connection with the appointment of Messrs. Doheny and Goldman as

Independent Managers, the Debtors propose to enter into the IMSA, which will include the

following provisions:

              •   Duties: As set forth in the Stipulation and summarized in paragraph 1 of the

                  IMSA. Each of the Independent Managers currently holds other positions,

                  which each Independent Manager may maintain provided that such

                  employment does not materially interfere in the performance of their duties.

                  Each Independent Manager confirms his ability to perform his duties and his

                  independence.

              •   Effective Date: Upon entry of an order of the Bankruptcy Court approving

                  the Stipulation.

              •   Termination: Terminable at will by the Independent Manager. The Debtors

                  may only terminate by Court authorization prior to the effective date of a plan

                  of reorganization.

              •   Compensation:        $35,000 per month, plus reimbursement of reasonable

                  business -related expenses.     If the Independent Manager is compelled or



                                                13
             Case 19-12269-CSS        Doc 562       Filed 02/05/20   Page 14 of 29



                  required to testify as a witness in any court proceeding, and the Independent

                  Manager spends four (4) or more hours on any given day either preparing to

                  testify and/or testifying, then the Independent Manager shall be paid an

                  additional $5,000 per day stipend for any such day.         If an Independent

                  Manager’s services are terminated within six months, he will be entitled to a

                  lump sum payment of $210,000 less fees already paid.

              •   Indemnification:    The debtors shall indemnify and hold the Managers

                  harmless to the full extent of Delaware law and shall obtain a D&O insurance

                  policy reasonably acceptable to the Managers and the Debtors.

                             BASIS FOR RELIEF REQUESTED

A.     Legal Standards for Approval of the Settlement.

       18.    Bankruptcy Code section 105 authorizes this Court “to issue any order, process or

judgment that is necessary or appropriate to carry out the provisions of the Bankruptcy Code.” 11

U.S.C. § 105(a). Bankruptcy Rule 9019(a) provides that “on motion by the trustee and after a

hearing, the court may approve a compromise or settlement.” Fed. R. Bankr. P 9019(a). The

settlement of time-consuming and burdensome litigation, especially in the bankruptcy context, is

encouraged and “generally favored in bankruptcy.” In re World Health Alternatives, Inc., 344

B.R. 291, 296 (Bankr. D. Del. 2006); see also In re Penn Central Transp. Co., 596 F.2d 1102 (3d

Cir. 1979) (“‘administering reorganization proceedings in an economical and practical manner it

will often be wise to arrange the settlement of claims…’” (quoting In re Protective Comm. for

Indep. Stockholders of TMT Ferry, Inc. v. Anderson, 390 U.S. 414, 424 (1968))).

       19.    In determining the fairness and equity of a compromise in bankruptcy, the United

States Court of Appeals for the Third Circuit has stated that it is important that the bankruptcy

court apprise itself of all facts necessary to form an intelligent and objective opinion of the


                                               14
             Case 19-12269-CSS          Doc 562       Filed 02/05/20    Page 15 of 29



probabilities of ultimate success should the claims be litigated, and estimate the complexity,

expense and likely duration of such litigation, and other factors relevant to a full and fair

assessment of the claims. In re Penn Central Transp. Co., 596 F.2d at 1114; see also In re

Marvel Entm’t Group, Inc., 222 B.R. 243 (D. Del. 1998) (describing “the ultimate inquiry to be

whether ‘the compromise is fair, reasonable, and in the interest of the estate.’” (quoting, In re

Louise’s Inc., 211 B.R. 798, 801 (D. Del. 1997))).

       20.     The Third Circuit has identified four factors that should be considered in

determining whether a settlement should be approved. The four enumerated factors are: “(1) the

probability of success in litigation; (2) the likely difficulties in collection; (3) the complexity of

the litigation involved and the expense, inconvenience and delay necessarily attending it; and (4)

the paramount interest of the creditors.” Meyers v. Martin (In re Martin), 91 F.3d 389, 393 (3d

Cir. 1996); accord Will v. Nw. Univ. (In re Nutraquest, Inc.), 434 F.3d 639, 644 (3d Cir. 2006).

       21.     The decision to approve a settlement “is within the sound discretion of the

bankruptcy court.” In re World Health Alternatives, Inc., 344 B.R. at 296; see also In re

Neshaminy Office Bldg. Assoc., 62 B.R. 798, 803 (E.D. Pa. 1986), cited in Meyers v. Martin (In

re Martin), 91 F.3d 389. The bankruptcy court should not substitute its judgment for that of the

debtor. See In re Neshaminy Office Bldg. Assoc., 62 B.R. at 803. The court is not to decide the

numerous questions of law or fact raised by litigation, but rather should canvas the issues to see

whether the settlement falls below the lowest point in the range of reasonableness. See In re

W.T. Grant and Co., 699 F.2d 599, 608 (2d Cir. 1983), cert. denied, 464 U.S. 22 (1983); see also

In re World Health Alternatives, Inc., 344 B.R. at 296 (stating that “the court does not have to be

convinced that the settlement is the best possible compromise. Rather, the court must conclude




                                                 15
             Case 19-12269-CSS         Doc 562        Filed 02/05/20   Page 16 of 29



that the settlement is within the reasonable range of litigation possibilities.”) (internal citations

and quotations omitted).

       22.     For the reasons further discussed below, the Settlement reflects a good faith

compromise of significant disputes between the Moving Parties and the Debtors that is not only

fair, but provides the Debtors and their estates with a clear path forward to resolve these cases.

One of the key reasons why the Debtors agreed to the Settlement was the concern that, even if

they are successful in litigating the Trustee Motions, the continued distrust and acrimony among

the parties would interfere with the Debtors’ ability to achieve a successful reorganization. The

Debtors believe, in the exercise of their business judgment, that the Settlement will minimize the

possibility of any further significant conflicts that could arise among the Parties, substantially

reducing litigation expenses and paving the way for a successful reorganization. The enhanced

corporate governance provisions will provide greater confidence among creditors in the Debtors’

management.

B.     The Settlement and the Stipulation’s Terms Should Be Approved.

       1.      The Probability of Success in Litigation Favors Approval.

       23.     While the Debtors were confident that would prevail against the accusations set

forth in the Trustee Motions, a win at-all-costs strategy is not the Debtors’ goal in these Chapter

11 Cases, nor is such an approach economically sustainable. Rather, the Debtors believe that

their estates and their creditors are better served by a cooperative and orderly process by which

maximum value for the Debtors’ assets can be achieved.

       24.     The Settlement will provide for such a process and resolves the value-destructive

litigation with respect to the Trustee Motions, the retention of professionals and other contested

matters that may arise. Accordingly, while the Debtors believe they would be successful in

defeating the Trustee Motions, these victories would come at great cost to the Debtors’ estates—


                                                 16
                 Case 19-12269-CSS       Doc 562       Filed 02/05/20   Page 17 of 29



in both time spent and legal fees incurred—that would be better directed toward the cooperative

process provided for in the Stipulation.

           2.     Complexity of the Litigation Involved, and the Attendant Expense,
                  Inconvenience and Delay Warrant Approval of the Stipulation.

           25.    Further litigation of the Trustee Motions would cause the depletion of funds that

the Debtors simply cannot afford during these Chapter 11 Cases. Accordingly, the Settlement

ends the possibility of litigation in connection with the retention applications, the Trustee

Motions, a potential DIP motion, and other contested matters that would be complex and costly,

likely involving further discovery and depositions, all to the detriment of the Debtors and their

estates.

           26.    The Settlement will minimize the likelihood of having to obtain non-consensual

use of cash collateral. As the Court is aware, the Debtors have sought and this Court has

approved the use of cash collateral on an interim short-term basis to fund these Chapter 11

Cases. See Interim Orders for Cash Collateral [D.I. 112, 297, 506 and 554]. Although the

Debtors believe that they are entitled to continued use of cash collateral due to their ability to

adequately protect the interests of Natixis and BMO, addressing their expressed concerns

regarding the Debtors’ corporate governance will likely obviate the need to seek non-consensual

use of cash collateral in the future.

           3.     Approval of the Settlement and the Stipulation Serves the Paramount Interests
                  of Creditors.

           27.    The proposed resolution embodied in the Stipulation is in the best interest of all

stakeholders in these Chapter 11 Cases. The Moving Parties have engaged in hard-fought

negotiations to address their concerns regarding (i) the existing corporate governance structure

and management of the Debtors; (ii) the retention of professionals; and (iii) investigation of

certain challenged pre-petition transfers to MDCA.           The Settlement resolves all of these


                                                  17
              Case 19-12269-CSS           Doc 562      Filed 02/05/20    Page 18 of 29



concerns, which will ensure their confidence in the management of these proceedings going

forward. Minimizing costly litigation will allow for an orderly eventual resolution and increase

potential recoveries for all creditors.

        4.      Likely Difficulties in Collection.

        28.     Finally, with approval of the Settlement, the Debtors do not believe that the fourth

factor enunciated by the Third Circuit in Martin would be applicable going forward.

        5.      Conclusion.

        29.     In light of the above, the Debtors believe the Settlement is fair, equitable, and in

the best interests of their creditors and their estates, represents an exercise of their sound business

judgment, and should be approved pursuant to section 105(a) of the Bankruptcy Code and

Bankruptcy Rule 9019.

C.      Amendment of the Operating Agreements is an
        Appropriate Exercise of Business Judgment.

        30.     The Settlement’s Stipulation amends the Operating Agreements to provide for (i)

the constitution of the Board of Managers to allow for appointment of the Independent Managers

and creation of a Special Committee and (ii) the creation of a Board Observer role. Including

these provisions an appropriate exercise of the Debtors’ sound business judgment.

        31.     Applying the business judgment standard, Delaware Courts have consistently

approved debtors’ governance actions, pursuant to a settlement, that will improve the likelihood

of successful reorganization and support good corporate governance. See In re Natrol, Inc., Case

No. 14-11446 (BLS) (Bankr. D. Del. July 28, 2014) (authorizing the appointment as exercise of

Debtors’ business judgment to provide for independent oversight of Debtors’ decision-making);

In re Elk Petroleum, Inc., No. 19-11157 (LSS) (Bankr. D. Del. July 25, 2019) (appointing two

independent directors as an exercise of Debtors’ sound business judgment); In re U.S. Concrete,




                                                  18
             Case 19-12269-CSS         Doc 562        Filed 02/05/20    Page 19 of 29



Inc., 2010 WL 3493066, at *13 (Bankr. D. Del. July 29, 2010) (providing that the debtors and

reorganized debtors were authorized pursuant to section 303 of the DGCL to, among other

things, select directors and officers for the reorganized debtors); In re Regent Communs., Inc.,

2010 Bankr. LEXIS 5793, *44 (Bankr. D. Del. Apr. 12, 2010) (appointing a board of directors of

a reorganized debtor pursuant to section 303 of the DGCL).

       32.    Here, under Delaware law, the amendment of the Operating Agreements is within

the powers of the manager of a limited liability company. The Delaware Limited Liability

Company (LLC) Act states: “[a] limited liability company agreement may provide for the taking

of an action, including the amendment of the limited liability company agreement, without

the vote or approval of any manager or class or group of managers, including an action to create

under the provisions of the limited liability company agreement a class or group of limited

liability company interests that was not previously outstanding. See Del. Code Ann. tit. 6, § 18-

404(b) (West) (emphasis added). Each Operating Agreement provides that the LLC’s manager

or managing member, Mark Siffin has the power to affirmatively amend the respective Operating

Agreement. Mark Siffin’s decision to take action to amend, pursuant to the very language of

each Operating Agreement, is a valid act under Delaware LLC law. 8 More importantly, the

decision to amend each Operating Agreement to strengthen each Company’s corporate

governance structure by creating a Board of Managers and appointing two Independent

Managers, as well as a Board Observer, is a reasonable exercise of business judgment.

       33.    Consistent with the exercise of prudent business judgment, the Debtors’ seek to

amend the Operating Agreements to appoint reputable and highly experienced individuals to act

as the ultimate decision-makers with respect to all major operational and bankruptcy-related


8
       See MDC Operating Agreement § 31 and MTE Operating Agreement § 13.18.



                                                 19
             Case 19-12269-CSS        Doc 562       Filed 02/05/20   Page 20 of 29



decisions concerning the Debtors’ restructuring. Mr. Doheny and Mr. Goldman alone are vested

with power to approve or disapprove the Designated Actions. Importantly, Mark Siffin has no

prior relationship with Mr. Doheny and Mr. Goldman.

       34.     Therefore, amending each respective Operating Agreement so that each company

may appoint two independent managers is exactly the type of action that Delaware courts have

repeatedly held as being within scope of the business judgment rule and is in the best interest of

the Debtors’ estates.

D.     The Appointment of Mr. Doheny and Mr. Goldman as Independent Managers is
       Proper Under Section 105(a) of the Bankruptcy Code

       35.      The relief sought by this Motion has been granted by this Court as well as courts

in other districts, including: In re Zohar III, Corp., Case No. 18-10512 (CSS) (Bankr. D. Del.

June 26, 2018) (authorizing the appointment, payment, and indemnification of an independent

director and his independent counsel and advisors in connection with overseeing asset sale

process and asset monetization as well as communication with various stakeholders); In re

Natrol, Inc., Case No. 14-11446 (BLS) (Bankr. D. Del. July 28, 2014) (authorizing the

appointment, payment, and indemnification of an independent director and authority for the

independent director to hire certain advisors); In re Elk Petroleum, Inc., No. 19-11157 (LSS)

(Bankr. D. Del. July 25, 2019) (appointing two independent directors to sit on the board of

directors “for all purposes and all matters in the ordinary course of business”); In re

LightSquared Inc., Case No. 12-12080 (SCC) (Bankr. S.D.N.Y. Oct. 2, 2013) (authorizing the

appointment and indemnification of independent directors); In re Synergy Pharmaceuticals.,

Case No. 18-14010 (JLG) (Bankr. S.D.N.Y. Mar. 14, 2019) (same).

       36.     While the appointment of independent managers is appropriate in numerous types

of circumstances, the fundamental reasons for appointing the Independent Managers in these



                                               20
             Case 19-12269-CSS         Doc 562       Filed 02/05/20    Page 21 of 29



Chapter 11 Cases include: (i) to maintain good corporate governance with respect to the Debtors’

estates; (ii) to provide an additional layer of independent oversight of the Debtors’ estates and

ensure the Debtors’ business processes are managed in an open, transparent, and efficient

manner; and (iii) to provide creditors and other stakeholders assurance that critical bankruptcy

processes, such as asset monetization, stakeholder communications, approval of a chapter 11

plan of reorganization, and settlements, are overseen by independent fiduciaries.

               a.      Scope of Mr. Doheny and Mr. Goldman’s Roles as Independent
                       Managers and the Services to be Provided are Reasonable.

       37.     The proposed role of the Independent Managers in these Chapter 11 Cases is

substantially similar to the typical role of an independent director in other chapter 11 cases: that

is, here, Mr. Doheny and Mr. Goldman will provide oversight of the Debtors’ operations and

restructuring transactions, and they alone, as members of the Special Committee, have the power

to approve, subject to any further required approval by the Bankruptcy Court as applicable: (i)

any chapter 11 plan, Section 363 sale or postpetition financing for any of the Debtors; (ii) other

transactions out of the ordinary course of business having a value of more than $500,000; (iii)

any changes to Operating Agreements; (iv) all matters involving related party transactions

(including, without limitation, all transactions with or transfers to/from non-debtor affiliates

MDCA, Maefield, Mark Siffin, or any of their other affiliates other than reimbursement of

ordinary course payroll and employee expense reimbursements, which are subject to the

approval of the CRO and made in accordance with approved budgets); and (v) any change in

management compensation. Additionally, the Independent Manager is empowered to hire his

own counsel, as necessary to address any or all of these matters. See also ¶ 13 supra.

       38.     The addition of the Independent Managers in these Chapter 11 Cases will ensure

that there are no conflicts of interest, and that all major decisions are vetted by an independent



                                                21
               Case 19-12269-CSS             Doc 562         Filed 02/05/20      Page 22 of 29



party. Especially here, where there are allegation of prepetition misconduct, vesting authority

and control over these decisions (in addition to a CRO vested with additional authority), ensures

that the debtor-in-possession remains honest, trustworthy, and a good steward of the Debtors’

estates for the benefit of all stakeholders.

                 b.       Compensation and Reimbursement.

        39.      Furthermore, the terms of the Independent Managers’ employment, as set forth in

the IMSA, are reasonable. 9 The IMSA provides compensation in the amount of $35,000 per

month plus the reimbursement of reasonable business related expenses for each Independent

Manager, respectively. Each Independent Managers’ proposed fee is customary for independent

managers in similar situations and is reasonable in light of the scope of work and the timeline

under which the Debtors are asking him to perform their services.

                 c.       Indemnification.

        40.      The IMSA requires that the Debtors indemnify the Independent Managers. Case

law recognizes that the indemnification of corporate fiduciaries enhances value by encouraging

capable individuals to serve on a company’s board without fear of “unjustified litigation” and

expense. See In re Zohar III, Corp., Case No. 18-10512 (CSS) (Bankr. D. Del. June 26, 2018)

(agreeing to indemnify and hold harmless the independent director for actions taken pursuant to

his role as independent director) [D.I. 345-1]; In re Natrol, Inc., Case No. 14-11446 (BLS)

(Bankr. D. Del. July 17, 2014) [D.I. 278] (adding independent director to the Debtors’ D&O

insurance plan and providing appropriate indemnification); Wisener v. Air Express Int’l Corp.,

583 F.2d 579, 583 (2d Cir. 1978); see also In re Keene Corp., 208 B.R. 112, 115 (Bankr.

S.D.N.Y. 1997) (“Corporate fiduciaries generally rely on the expectation of indemnification, and

9
         The terms governing Mr. Betz’s role as a board observer have not been finalized and will be disclosed in a
separate filing as soon as practicable but no later than the objection deadline.



                                                        22
             Case 19-12269-CSS          Doc 562      Filed 02/05/20   Page 23 of 29



may recover their legal fees and expenses on an administrative basis, at least to the extent they

arise from defending postpetition conduct as an officer or director.”). That proposition holds true

here: the Debtors’ highly qualified proposed Independent Managers reasonably requires these

protections as a condition of their service.

       1.      The D&O Policy for the Managers.

       41.     In accordance with the Stipulation, the Debtors are in the process obtaining D&O

insurance for the Managers and will provide further details regarding the D&O policy in a

supplementing filing.

       2.      Indemnification Overview.

       42.     The IMSA provides, among other things, that MDC and MTE shall indemnify and

hold each Independent Manager harmless to the fullest extent authorized by Delaware law or

other applicable law and provide Independent Manager with no less indemnification than

provided to any other manager of MTE and MDC. In the event that Independent Manager was

or is made a party or is threatened to be made a party to or is involved (including, without

limitation, as a witness) in any proceeding by reason of the fact that Independent Manager is or

was a manager of MDC and MTE and, whether the basis of such proceeding is alleged action in

an official capacity as a manager of MDC or MTE, or as an officer, employee, trustee or agent

of MDC or MTE while serving as an independent manager of MTE and MDC, MDC and MTE

shall indemnify and hold harmless the Independent Managers to the fullest extent authorized by

Delaware law or any other applicable law or rule, but no less than to the extent set forth herein,

against all expenses; provided, however, that the Independent Managers did not engage in gross

negligence or willful misconduct.

       43.     The indemnification language included in the IMSA is standard, and inclusion of

the indemnification provision was a condition to retaining the Independent Managers. Like the


                                                23
             Case 19-12269-CSS        Doc 562       Filed 02/05/20   Page 24 of 29



Stipulation, the Parties negotiated the IMSA during weeks of arms-length and intensive

discussions, and the Parties acknowledge that providing for indemnification of the Independent

Managers was critical to ensuring agreement on the IMSA and the broader Settlement.

       3.      Indemnification Obligations entitled to Administrative Expense Status.

       44.     The indemnification obligations owed to the Independent Manager pursuant to the

IMSA are entitled to administrative-expense priority. Bankruptcy Code Section 503(b)(1)(A)

accords administrative-expense priority to “the actual, necessary costs and expenses of

preserving the estate, including wages, salaries, or commissions for services rendered after the

commencement of the case.” 11 U.S.C. § 503(b)(1)(A). To qualify as an administrative-expense

priority under § 503(b)(1)(A), the services must be: “rendered after the commencement of the

case” and needed for the purpose “of preserving the estate.” See In re Hechinger Inv. Co. of

Delaware, 298 F.3d 219, 226 (3d Cir. 2002). The indemnity contemplated under the IMSA

satisfies both such requirements.    It (a) arises out of the Independent Managers’ proposed

postpetition appointment, and (b) provides demonstrable benefits to the Debtors’ estates, for the

reasons described in detail above.

B.     The Appointment of a Board Observer.

       45.     The appointment of a Board Observer to provide an additional layer of

management oversight and lender protection, particularly with respect to a circumscribed set of

tasks, including business operations, use of cash collateral, budgeting, or the assumption and

rejection of executory contracts, is not atypical when corporate governance concerns arise in

contested reorganizations. See In re Sabine Oil & Gas Corp., No. 15-11835 (SCC), 2016 WL

11565432, at *67 (Bankr. S.D.N.Y. July 27, 2016)(lenders Barclays and Wells Fargo each

receive board observer rights in connection with the new board of directors of reorganized

debtor); In re of SWS Grp., Inc., No. CV 10554-VCG, 2017 WL 2334852, at *5 (Del. Ch. May


                                               24
              Case 19-12269-CSS            Doc 562         Filed 02/05/20       Page 25 of 29



30, 2017) (board observer appointed pursuant to credit agreement has limited role in helping to

evaluate proposed corporate acquisition). Here, the Board Observer is only involved with certain

operational decisions and not in decisions involving major restructuring transactions such as a

reorganization or sale. See Stipulation, ¶ 1. The appointment of a Board Observer to support the

Board of Managers in carrying out its fiduciary duties should be a welcome, rather than

controversial, aspect of the Settlement.

C.     The Qualifications of the Proposed Independent Managers.

       46.     Both Mr. Doheny and Mr. Goldman are recognized as experts in turnaround

management and restructuring and have extensive experience in the energy and oil and gas

industries.   The Parties agreed to appoint them as the Independent Managers due to their

reputation for integrity, expertise in good governance best practices, and their familiarity with

the oil and gas industry.

       1.      Mr. Doheny is Eminently Qualified to Serve as Independent Manager.

       47.     Mr. Doheny is eminently qualified to serve as an independent manager of MTE

Holdings LLC and MDC Energy LLC. Mr. Doheny is currently serving as independent director

of Elk Petroleum, Inc. in another case before this Court. 10 Mr. Doheny has also served as

director of the following boards:

               ●        YRC Trucking (Chairman).

               ●        Rescap Liquidating Trust.

               ●        Arcapita (RA Holdings) Inc.

               ●        Eastman Kodak,

               ●        Affinity Gaming


10
       In re Elk Petroleum, Inc., No. 19-11157 (LSS) (Bankr. D. Del. July 25, 2019) [D.I. 312].



                                                      25
               Case 19-12269-CSS       Doc 562     Filed 02/05/20   Page 26 of 29



                ●     Aspect Software and

                ●     BridgeStreet Global.

       48.      Previously, Mr. Doheny was a Managing Director at Deutsche Bank Securities in

the Distressed Products Group. He led the team for the Global Distressed Products Group

managing $5 billion in assets. Mr. Doheny then served as the Portfolio Manager at Fintech

Advisory, a New York hedge fund, focused on distressed and special situations. Most recently,

Mr. Doheny was a Managing Director leader of the Special Situations Investing group at HSBC

Securities.

       49.      Mr. Doheny has never worked in any capacity with the Debtors, Mark Siffin or

any of his affiliated companies and has no conflicts of interest with any major stakeholder in

these cases.

       2.       Mr. Goldman is Eminently Qualified to Serve as Independent Manager.

       50.      Mr. Goldman has over 25 years of experience as an investor and corporate

advisor. He currently serves as the Managing Member of SAGE Capital Investments, LLC, a

consulting firm specializing in independent board of director services, restructuring, strategic

planning and transformations for companies in multiple industries including energy, technology,

media, retail, gaming and industrials. Mr. Goldman also currently serves as Chairman of the

Board of PetroQuest Energy, Inc. and Talos Energy LLC and is a member of the boards of Ultra

Petroleum, Midstates Petroleum, and Ditech Holdings, where he is a member of the Ditch

Holdings Compliance Committee, focusing on management of risks relating to ethical,

reputational and regulatory matters.

       51.      Mr. Goldman specializes in working with companies experiencing complex

corporate governance and/or financial situations. In the past, he has served on the boards of

Eddie Bauer, Toys R Us, Stone Energy (as Chairman), Southeastern Grocers, J. Crew,


                                              26
               Case 19-12269-CSS       Doc 562       Filed 02/05/20   Page 27 of 29



Answers.com, UCI Holdings, LightSquared, Pimco Income Strategy Fund I & II, Jacuzzi

Brands, and NII Holdings.

       52.      Mr. Goldman has never worked in any capacity with the Debtors, Mark Siffin or

any of his affiliated companies and has no conflicts of interest with any major stakeholder in

these cases. His appointment as an independent manager will only serve to strengthen the robust

good governance framework contemplated by the Settlement.

       53.      In summary, the appointment of a Board of Managers at MTE and MDC, with

these two expert turnaround managers serving as independent managers, is a critical and

momentous step towards ensuring transparent, best-in-class management of these Chapter 11

Cases. After intensive, hard-fought negotiations, the Parties are satisfied that their appointment,

a key piece of the Settlement described herein, and the approval of the Settlement, will allow all

stakeholders to move forward together, without acrimony, in bringing about a resolution to these

proceedings.

                          WAIVER OF NOTICE REQUIREMENTS

       54.      Given the nature of the relief requested herein, the Debtors respectfully request a

waiver of (a) the notice requirements under Bankruptcy Rule 6004(a) and (b) the 14-day stay

under Bankruptcy Rule 6004(h), to the extent that either rule is applicable.

                          DEBTORS’ RESERVATION OF RIGHTS




                                                27
             Case 19-12269-CSS         Doc 562       Filed 02/05/20   Page 28 of 29



       55.     Nothing contained herein is intended or should be construed as an admission as to

the validity of any claim against the Debtors, a waiver of the Debtors’ rights to dispute any

claim, or an approval or assumption of any agreement, contract, or lease under Bankruptcy Code

section 365. Likewise, if this Court grants the relief sought herein, any payment made pursuant

to the Court’s order is not intended and should not be construed as an admission as to the validity

of any claim or a waiver of the Debtors’ rights to dispute such claim subsequently.

                                            NOTICE

       56.     Notice of this Motion shall be given to (a) the Office of the United States Trustee

for the District of Delaware, (b) the Debtors’ thirty (30) largest unsecured creditors on a

consolidated basis, (c) counsel to Natixis and counsel to BMO, (d) counsel to Riverstone, (e) the

United States Attorney’s Office for the District of Delaware, (f) the Internal Revenue Service, (g)

the Securities and Exchange Commission, (h) counsel to the Ad Hoc Committee (i) any party

that has requested notice pursuant to Bankruptcy Rule 2002 as of the time of service, and (j) any

other party required to be provided notice under Local Rule 9013-1(m). Due to the nature of the

relief requested herein, the Debtors submit that no other or further notice need be provided.

       WHEREFORE, for the reasons set forth herein, the Debtors respectfully request that the

Court (a) enter the Proposed Order substantially in the form attached hereto as Exhibit A

granting the relief requested in this Motion and (b) grant such other and further relief as may be

just and proper.




                                                28
           Case 19-12269-CSS   Doc 562         Filed 02/05/20   Page 29 of 29



Dated: February 5, 2020
       Wilmington, Delaware
                                /s/ Daniel B. Butz
                                Robert J. Dehney (No. 3578)
                                Eric D. Schwartz (No. 3134)
                                Daniel B. Butz (No. 4227)
                                MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                1201 North Market Street, 16th Floor
                                P.O. Box 1347
                                Wilmington, Delaware 19899-1347
                                Telephone: (302) 658-9200
                                Facsimile: (302) 658-3989
                                Email: rdehney@mnat.com
                                        eschwartz@mnat.com
                                        dbutz@mnat.com

                                - and -

                                Andrew K. Glenn (pro hac vice motion pending)
                                Matthew B. Stein (pro hac vice motion pending)
                                David J. Mark (pro hac vice motion pending)
                                KASOWITZ BENSON TORRES LLP
                                1633 Broadway
                                New York, New York 10019
                                Telephone: (212) 506-1700
                                Facsimile: (212) 506-1800
                                Email: AGlenn@kasowitz.com
                                        MStein@kasowitz.com
                                        DMark@kasowitz.com

                                PROPOSED COUNSEL FOR DEBTORS AND
                                DEBTORS IN POSSESSION




                                          29
